            Case 5:20-cv-02710-JMY Document 4 Filed 06/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LARRY PAUL ARNDT, JR.,          :
    Plaintiff,                  :
                                :                      CIVIL ACTION
    v.                          :
                                :                      NO. 20-CV-2710
                        1
JUDGE CAROL K. MCGINLEY, et al. :
    Defendants.                 :

                                              ORDER

       AND NOW, this _16th_ day of June, 2020, upon consideration of Larry Paul Arndt, Jr.’s

Motion to Proceed In Forma Pauperis (ECF No. 1) and pro se Complaint (ECF No. 2), it is

ORDERED that:

       1.      Leave to proceed in forma pauperis is DENIED AS MOOT.

       2.      Arndt’s Complaint is DISMISSED WITH PREJUDICE pursuant

to 28 U.S.C. § 1915A for the reasons stated in the Court’s Memorandum. The dismissal of this

case is without prejudice to Arndt’s filing a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 when he has exhausted available state remedies and without prejudice to Arndt

reasserting his claims for damages by filing a new civil action in the event he is successful in

challenging the validity of his parole revocation and sentence.

       3.      The Clerk of Court shall AMEND the caption in this matter to reflect the

correction noted in footnote 1, supra, and then shall CLOSE this case.

                                               BY THE COURT:

                                                /s/ John Milton Younge
                                               Judge John Milton Younge

       1
         Plaintiff’s pro se Complaint misspelled the name of the Hon. Carol K. McGinley of the Lehigh
County Court of Common Pleas. This Court has corrected that error in the caption above. See
https://www.lccpa.org/judges/mcginley.nex (last accessed June 16, 2020).
